     Case 8:19-cr-00061-JVS Document 227 Filed 07/29/20 Page 1 of 1 Page ID #:3592



     H. Dean Steward, SBN 85317
 1   107 Avenida Miramar, Ste. C
     San Clemente, CA 92672
 2   Tel (949) 481-4900
     Fax (949) 497-6753
 3
     Attorney for Defendant
 4   MICHAEL JOHN AVENATTI
 5

 6                            UNITED STATES DISTRICT COURT
 7                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                   SA CR No. 19-061-JVS
 9
                Plaintiff,                       ORDER
10
                         v.
11
     MICHAEL JOHN AVENATTI,
12
                Defendant.
13

14

15
           Good cause having been shown, it is ordered that:
16
           Defendant Michael John Avenatti, having established his current indigency by
17
     filing a CJA Form 23, with attachment, and the Court having reviewed the form and the
18
     accompanying Declaration of Counsel, Attorney H. Dean Steward is appointed to
19
     represent the Defendant pursuant to 18 USC § 3006A.
20
           So ordered.
21

22
     Dated: July 29, 2020                       _______________________________
23
                                                Hon. James V. Selna
24
                                                U.S. District Judge
25

26
     Cc: CJA
27

28
